Case 9:19-cv-80660-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                CASE NO.: __________________

 ALI KORDBACHEH, and all others
 Similarly situated under 29 U.S.C. 216(b)

                       Plaintiff,

 v.

 BHARTI CORP., a Florida Profit Corporation,
 d/b/a 7-ELEVEN, RUCHNAKS CORPORATION,
 a Florida Profit Corporation, d/b/ a 7-ELEVEN and
 BHARTIBEN SHAH, individually,

                   Defendant(s).
 ______________________________________/

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants BHARTI CORP.,

 RUCHNAKS CORPORATION, and BHARTIBEN SHAH, (collectively, Defendants), hereby

 remove the above-captioned action from the Circuit Court of the Fifteenth Judicial Circuit in and

 for the Palm Beach County, Florida (the “Circuit Court”) to the United States District Court for

 the Southern District of Florida, pursuant to 28 U.S.C. § 1331, 1441, and 1446. In support of

 this Notice of Removal, Defendants state as follows:

        1.     On April 4, 2019, Plaintiff filed suit against Defendants in a Complaint entitled

 ALI KORDBACHEH, and all others Similarly situated under 29 U.S.C. 216(b) v. BHARTI

 CORP., RUCHNAKS CORPORATION, and BHARTIBEN SHAH,, Case No. 50-2019-CA-

 004432-XXXX-MB (the “Complaint”). A true and correct copy of the state court docket and

 documents are attached hereto as Exhibit A.




                                                1
Case 9:19-cv-80660-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 4



         2.      Defendants were served with a copy of the Complaint and Summons on April 26,

 2019. Accordingly, pursuant to 28 U.S.C. § 1446(b), this notice of removal is being timely filed

 within thirty days of either of the Defendants receiving the initial pleading setting forth the claim for

 relief upon which such action or proceeding is based. None of the Defendants has previously filed

 any pleadings in this action.

         3.      In his Complaint, Plaintiff asserts causes of action pursuant to the Fair Labor

 Standards Act of 1938, 29 U.S.C. §§ 201, et seq. (the “FLSA”), seeking damages and other relief for

 alleged unpaid overtime wages and alleged unlawful retaliation. Plaintiff asserts his FLSA claims

 individually and on behalf of a proposed collective action of other current and former employees.

         4.      On April 10, 2019, these same attorneys representing Plaintiff also filed another

 FLSA Collective action materially identical to this case on behalf of another Plaintiff and against

 these same Defendants in this same District Court. That case is captioned, JEAN DOUZE, and

 all others Similarly situated under 29 U.S.C. 216(b) v. BHARTI CORP., RUCHNAKS

 CORPORATION, and BHARTIBEN SHAH,, Case No. 9:19- cv-80493-DMM.

         5.      This Court has original jurisdiction over Plaintiff’s FLSA claims pursuant to 28

 U.S.C. § 1331; and, pursuant to 28 U.S.C. § 1441(b), “[a]ny civil action of which the district courts

 have original jurisdiction founded on a claim or right arising under the Constitution, treaties or laws

 of the United States shall be removable without regard to citizenship or residence of the parties.” See

 Breuer v. Jim's Concrete of Brevard, Inc., 538 U.S. 691 (2003) (holding that FLSA action arises

 under federal law); see Conine v. Universal Oil Prod. Co., CIV.A. 05-2011, 2006 WL 681180 (W.D.

 La. Mar. 14, 2006) (finding that, in light of Breuer, FMLA cases are clearly removable). Therefore,

 removal is proper under 28 U.S.C. § 1441 as this Court has original jurisdiction over the FLSA cause

 of action asserted by Plaintiff.




                                                    2
Case 9:19-cv-80660-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 4



         6.      Although the Complaint asserts only a federal claim under the FLSA, pursuant to 28

 U.S.C. § 1367, this Court would have supplemental jurisdiction over any state-law claims that

 Plaintiff might assert.

         7.      Removal to this judicial district is proper because this is the judicial district and

 division embracing the place where the state court case was brought and is pending. See 28 U.S.C. §§

 1441(a) and 1446(a).

         8.      As required by 28 U.S.C. § 1446(d), promptly after the filing of this notice of

 removal, Defendants will give written notice thereof to all parties, and shall file a copy of this Notice

 of Removal with the Clerk of Court for the Fifteenth Judicial Circuit, in and for Palm Beach County,

 Florida. A copy of the Notice to State Court of Filing Removal is attached hereto as Exhibit B.

         9.      By filing this Notice of Removal, and as required under Fed. R. Civ. P. 81(c)(2),

 Defendants will respond to Plaintiff’s Complaint within seven days of filing this Notice, unless an

 extension of the deadline is properly obtained pursuant to this Court’s procedures.

         10.     Based on the foregoing, this action is hereby removed to the United States District

 Court for the Southern District of Florida, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.



         Respectfully submitted, this 16th day of May, 2019

                                                 /s/ Neil D. Kodsi
                                                 NEIL D. KODSI
                                                 Florida Bar No. 0011255
                                                 Email: ndk@ndkodsilaw.com
                                                 THE LAW OFFICES OF NEIL D. KODSI
                                                 1666 J.F. Kennedy Causeway, Suite 420
                                                 North Bay Village, FL 33141
                                                 Telephone: 786-464-0841
                                                 Facsimile: 954-790-6722
                                                 Counsel for Defendants




                                                    3
Case 9:19-cv-80660-RLR Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 4



                                              /s/ Michael S. Elstein
                                              MICHAEL S. ELSTEIN. ESQUIRE
                                              Florida Bar No.
                                              Email: michael@elsteinlaw.com
                                              ELSTEIN LAW FIRM
                                              8401 Lake Worth Road, Suite 107
                                              Wellington, Florida 33467
                                              Telephone: 954.928.0990
                                              Facsimile: 954.491.4555
                                              Co-Counsel for Defendants


                                 CERTIFICATE OF SERVICE

        I H E R E B Y C E R T I F Y that on May 16, 2018, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, and served the foregoing via E-Mail to the

 following counsel of record for Plaintiff addressed as follows:


 J. Freddy Perera, Esq.
 Florida Bar No. 93625
 freddy@pererabarnhart.com
 Valerie Barnhart, Esq.
 Florida Bar No. 88549
 valerie@pererabarnhart.com
 Brody M. Shulman, Esq.
 Florida Bar No. 92044
 brody@pererabamhart.com
 Waynice A. Green, Esq.
 Florida Bar No. 116175
 waynice@pererabarnhart.com
 PERERA BARNHART, P. A.
 12555 Orange Drive, Suite 268
 Davie, Florida 33330
 Telephone: 786- 485- 5232
 Counsel for Plaintiff

                                                             /s/ Neil D. Kodsi
                                                             NEIL D. KODSI
                                                             Florida Bar No. 0011255
                                                             Counsel for Defendants




                                                 4
